Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The reasons for allowance in the previous action has been withdrawn in view of an updated search. Consequently, applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2012125340 see abstract and description of claims; or USP 3928667 see abstract;  or  US Pub 20120237705 see abstract; or  US Pub 20120238703 see abstract. 

Claim 1 which is directed to a thermoset material containing                 
                    β
                
            -hydroxyesters wherein said thermoset material is subject to a mechano-chemical mixing process to regenerate an epoxide and a carboxylic acid functionality, as currently written, is a product-by-process claim.  As such, the claim is not limited to the manipulations of the recited steps of claim 1, only the structure of the implied by the steps.  

As such, note WO 2012125340  discloses a method of coating a container comprising: (a) applying to a surface of the container a thermosetting composition comprising:  (i) one or more ingredients containing                
                     
                    β
                
            -hydroxyesters groups, the composition being essentially free of curing agents containing functional groups that are reactive with hydroxyl groups, (ii) a transesterification catalyst; (b) heating the composition applied in step (a) to a temperature sufficient to cure the composition. See abstract. 
USP 3928667 discloses hydroxyester polymers crosslinked by ester interchange or alcoholysis reactions using titanium compounds as catalysts. In another aspect this invention relates to a process for preparing thermoset  coating compositions by forming a film of an aqueous solution of a hydroxyester polymer and a titanium compound and heating the film to crosslink it through ester interchange reactions. See abstract.
US Pub 20120237705 discloses a method of coating a container comprising: [0005] (a) applying to the surface of the container a thermosetting  composition comprising: [0006] (i) one or more ingredients containing                
                     
                    β
                
            -hydroxyesters groups; the composition being essentially free of curing agents containing functional groups that are reactive with hydroxyl groups, and [0007] (ii) a transesterification catalyst; [0008] (b) heating the composition applied in step (a) to a temperature sufficient to cure the composition. See abstract. 

Note US Pub 20120238703 discloses a  thermosetting composition comprising (1) a resinous binder having hydroxyl groups and carboxylic ester groups, and (2) phosphotungstic acid.  See claims 2, 6 and 7. 

With regard to claim 2, the product of claim 1, wherein said thermoset material comprises a reaction product between an epoxidized triglyceride and a naturally occurring polyfunctional carboxylic acid. See the discussion for claim 1. 

With regard to claim 3, the product of claim 1, the product of claim 1,wherein said mechano-chemical process transforms the thermoset material into a millable gum. See the discussion for claim 1.

With regard to claim 4, the product of claim 1,wherein said regenerated epoxide and carboxylic acid functionality is sufficient to affect a re-crosslinking of said thermoset material after said mechano-chemical process. See the discussion for claim 1.


With regard to claim 5, the product of claim 1,wherein:
said thermoset material is added to an epoxidized natural rubber, and b. said thermoset material acts as a curative for the epoxidized natural rubber. See the discussion for claim 1.


With regard to claim 6, the product of claim 1,wherein said thermoset material is added to an epoxidized natural rubber as a sole curative. See the discussion for claim 1.


With regard to claim 7, the product of claim 1, wherein said thermoset material constitutes over 20% by weight of an elastomeric content of a rubber compound. See the discussion for claim 1.

With regard to claim 8, the product of claim 1, wherein said epoxidized natural rubber constitutes over 20% by weight of an elastomeric content of said thermoset material. See the discussion for claim 1.

With regard to claim 9, the product of claim 1, wherein a power-per-unit-volume of said thermoset material required to regenerate said epoxide and carboxylic acid functionality is at least 1.9 x 10° W/L. See the discussion for claim 1.


With regard to claim 10, the product of claim 1, wherein a power-per-unit-volume of said thermoset material required to regenerate said epoxide and carboxylic acid functionality is between 1.9 x 10° W/l and 6.67 x 10° W/L.See the discussion for claim 1.

With regard to claim 11, the product of claim 1, which discloses thermoset material comprising covalent                 
                    β
                
             -hydroxyesters linkages produced from a reaction between an epoxidized plant-sourced triglyceride and a polyfunctional carboxylic acid. See the discussion for claim 1.

With regard to claim 12, the product of claim 1, wherein the reaction between the epoxidized plant-sourced triglyceride and the polyfunctional carboxylic acid is reversible to regenerate an epoxide and a carboxylic acid functionality. See the discussion for claim 1.

With regard to claim 13,  the product of claim 1, wherein the reaction between the epoxidized plant-sourced triglyceride and the polyfunctional carboxylic acid is reversible upon application of a mechano-chemical process to regenerate an epoxide and a carboxylic acid. See the discussion for claim 1.

With regard to claim 14, the product of claim 1, wherein the mechano-chemical process is a mechanical shear force. See the discussion for claim 1.


With regard to claim 15, the product of claim 1,wherein said mechano-chemical process transforms the thermoset material into a millable gum. See the discussion for claim 1.

With regard to claim 16, the product of claim 1,wherein said regenerated epoxide and carboxylic acid functionality is sufficient to affect a re-crosslinking of said thermoset material after said mechano-chemical process. See the discussion for claim 1.

With regard to claim 17, the product of claim 1,wherein: a. said thermoset material is added to an epoxidized natural rubber, and b. said thermoset material acts as a curative for the epoxidized natural rubber. See the discussion for claim 1.

With regard to claim 18,  the product of claim 1,wherein said thermoset material is added to an epoxidized natural rubber as a sole curative. See the discussion for claim 1.
With regard to claim 19, the product of claim 1,wherein said thermoset material constitutes over 20% by weight of an elastomeric content of a rubber compound. See the discussion for claim 1.

With regard to claim 20,  the product of claim 1, wherein said epoxidized natural rubber constitutes over 20% by weight of an elastomeric content of said thermoset material. See the discussion for claim 1.
In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765